Case 1:20-cv-10959-LGS Document 1-4 Filed 12/28/20 Page 1 of 62
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           121K+ Westchester           1-4 Filed
                                                             Electric Customers Without 12/28/20
                                                                                        Power: UPDATEPage
                                                                                                     | Patch 2 of 62


                                                                                                                              Log in

                                                          Mount Vernon, NY                      Follow

              News Feed                               Neighbor Posts                                  Classiﬁeds   Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Seasonal & Holidays
   Shared from Tarrytown-Sleepy Hollow, NY

   121K+ Westchester Electric Customers Without Power:
   UPDATE
   Local ofﬁcials are advising their residents to prepare for an extended period
   without electricity.
   By Michael Woyton, Patch Staff
   Aug 4, 2020 1:31 pm ET | Updated Aug 4, 2020 9:02 pm ET

         Like 210      Share                                                                                                  Reply




https://patch.com/new-york/mountvernonny/s/h75z5/6k-westchester-electricity-customers-without-power                                    1/6
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           121K+ Westchester           1-4 Filed
                                                             Electric Customers Without 12/28/20
                                                                                        Power: UPDATEPage
                                                                                                     | Patch 3 of 62




     A downed tree blocks a road in Putnam County Tuesday, Aug. 4, 2020. Tropical Storm Isaias has started affecting
     the Hudson Valley with winds and rain — and power outages. (Lanning Taliaferro/Patch)


     WESTCHESTER COUNTY, NY — Con Edison electricity customers who lost power
     because of Tropical Storm Isaias may be in for a wait to have the lights come back on.
     The power utility said the storm caused about 210,000 customers to lose service.


     It is the second largest amount of customer outages in the company's history, according
     to Con Ed website.


     In Westchester, out of 360,045 customers, more than 93,000 were without electricity as
     of 8:45 p.m. Tuesday.



                                                                       Subscribe


https://patch.com/new-york/mountvernonny/s/h75z5/6k-westchester-electricity-customers-without-power                    2/6
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           121K+ Westchester           1-4 Filed
                                                             Electric Customers Without 12/28/20
                                                                                        Power: UPDATEPage
                                                                                                     | Patch 4 of 62

     Local ofﬁcials said that they were being told that, given the number of outages around
     the county, residents are urged to plan for an extended period of time without electricity.


     Yonkers seemed to take the brunt of the storm with more than 10,200 customers off the
     grid.


     New Rochelle had a little more than 9,000. Mount Vernon had more than 6,000.


     Cortlandt and the village of Mamaroneck both had more than 4,000 customers waiting
     for the lights to come back on.


     White Plains, Yorktown, Mount Pleasant, Mount Kisco, New Castle, the town of
     Mamaroneck and Greenburgh all had between 3,000 and 4,000 customers without
     electricity.


     None of the communities had estimated times of restoration listed on the Con Ed
     website.


     In Westchester, NYSEG was showing almost 28,000 customers without electricity before
     9 p.m. Tuesday.


     The major outages were:


              Bedford: 3,823


              Lewisboro: 5,292


              North Salem: 2,110


              Pound Ridge: 2,334


              Somers: 8,650


              Yorktown: 5,577




https://patch.com/new-york/mountvernonny/s/h75z5/6k-westchester-electricity-customers-without-power                    3/6
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           121K+ Westchester           1-4 Filed
                                                             Electric Customers Without 12/28/20
                                                                                        Power: UPDATEPage
                                                                                                     | Patch 5 of 62




        Thank           Reply           Share




                                                               See more local news

                                                                       Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators
https://patch.com/new-york/mountvernonny/s/h75z5/6k-westchester-electricity-customers-without-power                    4/6
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           121K+ Westchester           1-4 Filed
                                                             Electric Customers Without 12/28/20
                                                                                        Power: UPDATEPage
                                                                                                     | Patch 6 of 62

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
https://patch.com/new-york/mountvernonny/s/h75z5/6k-westchester-electricity-customers-without-power                    5/6
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           121K+ Westchester           1-4 Filed
                                                             Electric Customers Without 12/28/20
                                                                                        Power: UPDATEPage
                                                                                                     | Patch 7 of 62

  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h75z5/6k-westchester-electricity-customers-without-power                    6/6
10/4/2020                     Case 1:20-cv-10959-LGS       Document
                                              121K+ Westchester               1-4 Without
                                                                Electric Customers Filed    12/28/20
                                                                                          Power:           Page
                                                                                                 UPDATE | News Break8 of 62

       Download News Break APP      |        Add to Chrome                                Publishers        Advertisers   About          Mission      Careers      Contact


                                                             Home      Local     Classifieds                               Your city or ZIP code                  Sign in



News Break             121K+ Westchester Electric Customers Wit...


121K+ Westchester Electric Customers Without Power:
UPDATE
      Mount Vernon Patch
                                         Follow
      08-04




                                                                                                                              Trending People

                                                                                                                                          Donald Trump
                                                                                                                                          Donald John Trump is the 45th
                                                                                                                                          President of the United States, in…

                                                                                                                                          Joe Biden
                                                                                                                                          Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                          is an American politician who is…

                                                                                                                                          Melania Trump
                                                                                                                                          Melania Trump is the First Lady of
                                                                                                                                          the United States of America. He…

                                                                                                                                          Mark Meadows


                                                                                                                                          Kellyanne Conway
                                                                                                                                          Kellyanne Conway is an American
         CBS New York                                                                                                                     political analyst and pollster, wh…
         about 2 months ago

  STORM DAMAGE: What's the situation like by you? Check out some of the damage
  in Bronxville, N.Y. Share your photos and videos, we may use them on air. Don't
                                                                                                                            Trending News
  forget to tell us where they were taken, and thank you for sharing.




WESTCHESTER COUNTY, NY — Con Edison electricity customers who lost power
because of Tropical Storm Isaias may be in for a wait to have the lights come back on.
The power utility said the storm caused about 210,000 customers to lose service. It is                                       Fox News | 5h
the second largest amount of customer...

  Consolidated Edison          Electricity      Tropical Cyclone    Mamaroneck         New Rochelle
                                                                                                                            Trump could be discharged
                                                                                                                            from the hospital as soon
  Mount Vernon        Power Outages            Westchester Electric Customers    Con Edison         NYSEG                   as Monday
  Cortlandt      WESTCHESTER COUNTY                 Customer Outages      Greenburgh      Bedford                                 4509        4668       Share




                                                  Read Full Story


Sponsored Stories
                                                                                 Recommended by
                                                                                                                             CBS New York | 1d


https://www.newsbreak.com/news/1611564118459/121k-westchester-electric-customers-without-power-update                                                                           1/4
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                          121K+ Westchester               1-4 Without
                                                            Electric Customers Filed    12/28/20
                                                                                      Power:           Page
                                                                                             UPDATE | News Break9 of 62

       Download News Break APP   |     Add to Chrome                                  Publishers       Advertisers   About          Mission     Careers        Contact
                                                                                                                      Trump's physician says he
                                                       Home       Local        Classifieds                            is fever-free
                                                                                                                      Your city or ZIP code and notSign in

                                                                                                                      currently on oxygen
                                                                                                                             5540        6485      Share




                                                                                                                       Paid Content                       by




Comments / 0

                                      Sign in     to post a message




Published by
      Mount Vernon Patch                                                                           Follow

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment       Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment       Share




Top News
                                                                              Recommended by



     Sponsored      2/5




      Fox News
                                                                                                   Follow
      5h

Trump could be discharged from the hospital as soon as Monday
President Trump could be released from the Walter Reed Medical Center as soon as Monday, his medical…

https://www.newsbreak.com/news/1611564118459/121k-westchester-electric-customers-without-power-update                                                                    2/4
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                           121K+ Westchester             1-4 Without
                                                             Electric Customers FiledPower:
                                                                                      12/28/20       Page
                                                                                            UPDATE | News    10 of 62
                                                                                                          Break
    4668Download
              Share
                 News Break APP |        Add to Chrome                                      Publishers       Advertisers   About     Mission        Careers   Contact



       CBS New York
                                                         Home          Local        Classifieds                             Your city or ZIP code             Sign in
                                                                                                         Follow
       1d

Trump's physician says he is fever-free and not currently on oxygen
Dr. Sean Conley, President Trump's physician, provided an update Saturday on the president's condition at…

    6485         Share


NPR | 1d

Trump's Doctor Says He's 'Doing Very Well,' But Timeline Raises Serious Questions
President Trump is "doing very well," his physician says, but the timeline laid out by doctors in a Saturday…

    8546         Share



       Axios
                                                                                                         Follow
       21h

Biden says he told some governors "don't endorse me ... because you'll pay a penalty"
Joe Biden said Saturday that he has discouraged some governors from endorsing him, warning them that if…

    1786         Share


bolde.com | 7h

Two Female Teachers Arrested For Having Threesome With Student
Two Louisiana English teachers were arrested for allegedly having a threesome with a 16-year-old student.…

    922         Share



       Axios
                                                                                                         Follow
       1d

GOP fears worst yet to come
Republican officials tell us they worry that the number of infected people around President Trump will rise,…

    5282         Share



NBC News | 1d

Trump 'doing very well' during first night at Walter Reed hospital for Covid-19 treatment
WASHINGTON — President Donald Trump, who has Covid-19 and was taken to Walter Reed National Militar…

    11163         Share



The Hill | 1d

Kellyanne Conway tests positive for COVID-19
Former longtime adviser to President Trump Kellyanne Conway tested positive for COVID-19 on Friday.…

    6522         Share




Sponsored Link                                                                     Recommended by




https://www.newsbreak.com/news/1611564118459/121k-westchester-electric-customers-without-power-update                                                                   3/4
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                            121K+ Westchester             1-4 Without
                                                              Electric Customers FiledPower:
                                                                                       12/28/20       Page
                                                                                             UPDATE | News    11 of 62
                                                                                                           Break

       Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1611564118459/121k-westchester-electric-customers-without-power-update                                                           4/4
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 12 of 62


                                                                                                                                Log in

                                                         Mount Vernon, NY                      Follow

              News Feed                              Neighbor Posts                               Classiﬁeds         Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Politics & Government
   Shared from New Rochelle, NY

   2020 Primaries: Engel Trails; Mail-Ins May Determine
   Winners
   Find out the latest on the June 23 Democratic and Republican primaries as
   results arrive.
   By Michael Woyton, Patch Staff
   Jun 23, 2020 8:56 pm ET | Updated Jun 23, 2020 11:53 pm ET

         Like 68      Share                                                                                                     Reply




https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                              1/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 13 of 62




     Polling places in New York, such as this one in Mahopac, followed pandemic protocols. (Lanning Taliaferro/ Patch)


     UPDATE, 11:30 p.m. Tuesday, June 23 — Voters were still lined up in Mamaroneck to vote
     at 11 p.m.




https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                2/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 14 of 62




     UPDATE, 10 p.m. Tuesday, June 23 — There are reports of people still waiting on line to
     vote in North Castle, Ardsley and White Plains. If people were standing on line at 9 p.m.,
     when the polls were scheduled to close, they are still eligible to vote.


            There are 60,000 people that live in White Plains, NY. Two polls were open today.
            This is the line after 9pm when polls close. The wait to vote is over an hour long.
            There are children, elderly and inﬁrm people that are tired and sore from standing
            up for the right to vote. pic.twitter.com/KihYXFuvv3
            — KatBrezler (@KatBrezler) June 24, 2020


     Attorney General Letitia James issued a statement regarding the right of voters to cast
     ballots if they are standing in line at the time polls close:



                                                                      Subscribe




https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                3/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 15 of 62

     Democratic primary


     Incumbent Rep. Eliot Engel, who has been in Congress since 1989, is being challenged by
     three others to be the Democratic candidate for 16th Congressional District in November.
     One candidate — Andom Ghebreghiorgis — dropped out of the race after the ballots
     were printed. The 16th Congressional District includes the northern Bronx and Yonkers,
     Mount Vernon, New Rochelle, Mamaroneck, Larchmont, Scarsdale, Eastchester,
     Bronxville, Tuckahoe, Pelham, Pelham Manor, Rye, Rye City and parts of Ardsley,
     Hastings-on-Hudson and Edgemont.


     The unofﬁcial results are:


     360 of 732 election districts at 11:40 p.m.


              Chris Fink: 362


              Andom Ghebreghiorgis: 147


              Jamaal Bowman: 14,115


              Eliot L. Engel: 8,726


              Sammy Ravelo: 249



     Congressional District 17

     Longtime Rep. Nita Lowey is retiring from a district that now includes most of
     Westchester County and all of Rockland. Nine people from the two major political parties
     seek to replace the powerful congresswoman, who chairs the House Appropriations
     Committee. Catherine Parker dropped out of the race after the ballots were printed.


     As of 11:30 p.m., the New York State Board of Elections had 223 of 398 districts reporting.
     The top vote-getter was Mondaire Jones with 43.7 percent of the vote.


     Democratic primary


              Catherine F. Parker
https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                5/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 16 of 62

              Mondaire Jones


              Adam P. Schleifer


              Allison H. Fine


              Asha Castleberry-Hernandez


              David Buchwald


              Evelyn Farkas


              David Carlucci


     Republican primary


     As of 11:30 p.m., the New York State Board of Elections had 223 of 398 districts reporting.
     McArdle Schulman had 73 percent of the vote.


              Maureen McArdle Schulman: 858


              Yehudis Gottesfeld: 272



     Congressional District 19

     Republican primary


     Ola Hawatmeh, of Oneonta, is running against Kyle Van De Water, of Millbrook, to be the
     Republican on the ballot in November for the 19th Congressional District. The winner
     will challenge ﬁrst-term Democratic Rep. Antonio Delgado of Rhinebeck.


     The 19th District is made up of Columbia, Delaware, Greene, Otsego, Schoharie, Sullivan,
     Ulster counties and part of Broome, Dutchess, Montgomery and Rensselaer counties.


     322 of 330 election districts at 11:40 p.m.


              Ola Hawatmeh: 5,405


https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                6/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 17 of 62

     "Any voter standing in line to vote at the time that polls close must be allowed to vote. If
     you are in line to vote, stay in line. There is no ambiguity about it, and if anyone is told
     otherwise, we strongly implore them to report it to my ofﬁce at: ag.ny.gov/election-
     hotline."




     HUDSON VALLEY, NY — Absentee ballots, early voting, different polling places —
     Hudson Valley voters have braved a lot of changes due to the new coronavirus pandemic
     to pick their preferred candidates in a lot of regional primaries. The races included U.S.
     Congress, state Senate and Assembly and Westchester District Attorney.


     State election ofﬁcials said county boards of elections have received a historically high
     number of absentee ballots for all the June 23 primaries due to the coronavirus
     pandemic. Unofﬁcial election night results do not include the results of absentee ballot
     voting. Absentee ballots must be postmarked by June 23 and received by the Board of
     Elections no later than June 30, 2020 to be counted, as per New York State Election Law
     Section 8-412(1).


     Here are Primary Night vote results as posted by the state Board of Elections. Patch will
     keep you updated as the process goes on. For the proﬁles that candidates submitted to
     Patch, click on their hyperlinked names.



     Congressional District 16


https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                4/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 18 of 62

              Kyle Van De Water: 4,975



     New York State Senate

     District 34


     Democratic Primary


     The ﬁrst term senator who unseated once-powerful Jeffrey Klein faces a challenger who
     considers her too progressive. The district covers part of the Bronx and part of
     Westchester, and there are 114,701 active enrolled Democrats, and 108,307 of them are
     Bronx residents, according to the New York State Board of Elections.


     With 266 of 274 districts reporting, Biaggi had 78 percent of the vote.


              James B. Gisondi


              Alessandra Biaggi


     District 38


     The incumbent, David Carlucci, chose to run for Congress. Five people are vying to
     replace him, and the winner of the Democratic primary will face the winner of the
     Republican primary. The oddly drawn district includes all of Rockland County plus a tiny
     section of Westchester across the Hudson River.


     Democratic primary


     With just 27 of 68 districts reporting as of 11:30 p.m., Justin Sweet had a lead with 41
     percent of the vote according to the state board of elections.


              Justin L. Sweet


              Elijah Reichlin-Melnick


              Eudson T. Francois



https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                7/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 19 of 62

     Republican primary


     With just 27 of 68 districts reporting as of 11:30 p.m., the state elections board said Bill
     Weber had 70 percent of the vote.


              William J. Weber, Jr.


              Matthew R. Weinberg



     New York State Assembly

     District 91


     Democratic primary


     Incumbent Assemblyman Steven Otis is being challenged for the Democratic line on the
     November ballot by Rye resident Meg Cameron, is co-owner of Scuderia Cameron
     Glickenhaus, New York's only car manufacturer. Assembly District 91 includes
     Larchmont, Mamaroneck, Rye, Port Chester and portions of New Rochelle.


     45 of 101 election districts reporting at 11:40 p.m.


              Steven Otis: 825


              Meg Cameron: 936


     District 92


     Democratic primary


     Incumber Assemblyman Tom Abinanti is being challenged by Jennifer Williams of
     Irvington. The 92nd District includes the all of the towns of Greenburgh and Mount
     Pleasant.


     59 of 123 election districts reporting at 11:40 p.m.


              Tom Abinanti: 1,141

https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                8/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 20 of 62

              Jennifer Williams: 1,311


     District 93


     Democratic incumbent David Buchwald chose to run for Congress. Five people seek to
     replace him.


     With all districts in, the New York Board of Elections reported the day's totals as:


     Democratic primary


              Kristen Browde: 1,291


              Chris Burdick: 1,421


              Jeremiah Frei-Pearson: 935


              Mark Jaffe: 307


              Alexander Roithmayr: 427



     Westchester District Attorney

     Democratic primary


     Incumbent Westchester County District Attorney Anthony Scarpino Jr. is being
     challenged for the job by former federal prosecutor Mimi Rocah.


     14 of 949 election districts reporting at 11:40 p.m.


              Anthony A. Scarpino Jr.: 978


              Mimi Rocah: 2,721


     You can also check out results on your county's board of elections website.


              Columbia County


https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                9/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 21 of 62

              Dutchess County


              Orange County


              Putnam County


              Rockland County


              Ulster County


              Westchester County



        Thank           Reply          Share




                                                               See more local news

                                                                       Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                    Find out what’s happening in your
                                                       community on the Patch app


https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                10/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 22 of 62




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs

  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness

  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                11/12
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                           2020 Primaries: Engel Trails;1-4     Filed
                                                                         Mail-Ins      12/28/20
                                                                                  May Determine WinnersPage
                                                                                                       | Patch 23 of 62

  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h5n2l/hudson-valley-primary-election-results-what-you-need-know                12/12
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                             2020 Primaries:                1-4 May
                                                             Engel Trails; Mail-Ins Filed  12/28/20
                                                                                       Determine            Page
                                                                                                 Winners | News Break24 of 62

        Download News Break APP       |     Add to Chrome                                           Publishers   Advertisers   About          Mission      Careers      Contact


                                                              Home          Local           Classifieds                         Your city or ZIP code                  Sign in



News Break                  New York State                     Hudson           2020 Primaries: Engel Trails; Mail-Ins M...


2020 Primaries: Engel Trails; Mail-Ins May Determine
Winners
       Mount Vernon Patch
                                          Follow
       06-24




                                                                                                                                   Trending People

                                                                                                                                               Donald Trump
                                                                                                                                               Donald John Trump is the 45th
                                                                                                                                               President of the United States, in…

                                                                                                                                               Joe Biden
                                                                                                                                               Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                               is an American politician who is…

                                                                                                                                               Melania Trump
                                                                                                                                               Melania Trump is the First Lady of
                                                                                                                                               the United States of America. He…

                                                                                                                                               Mark Meadows


                                                                                                                                               Kellyanne Conway
                                                                                                                                               Kellyanne Conway is an American
UPDATE, 11:30 p.m. Tuesday, June 23 — Voters were still lined up in Mamaroneck to                                                              political analyst and pollster, wh…
vote at 11 p.m. UPDATE, 10 p.m. Tuesday, June 23 — There are reports of people still
waiting on line to vote in North Castle, Ardsley and White Plains. If people were
standing on line at 9 p.m., when the polls were scheduled to close, they are still eligible                                      Trending News
to vote.

  Democratic Primary          Trail       NY         Republican Primary        Primary Election


  Hudson River         Rockland County         Westchester County            New York State Assembly

  Board Of Elections         Ola Hawatmeh Kyle Van De Water New York State Senate

                                                                                                                                  Fox News | 5h
  Eudson T. Francois Republican           Ulster         Port Chester       Congressional District 16 Democratic


                                                                                                                                 Trump could be discharged
                                                                                                                                 from the hospital as soon
  Jennifer         David       Alessandra           David      Nita Lowey     Eliot Engel      Steven Otis                       as Monday
  Williams       Buchwald        Biaggi            Carlucci
                                                                                                                                       4493        4649       Share

                                                    Read Full Story


Sponsored Stories
                                                                                            Recommended by


                                                                                                                                  CBS New York | 1d


https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-may-determine-winners                                                                              1/6
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                             2020 Primaries:                1-4 May
                                                             Engel Trails; Mail-Ins Filed  12/28/20
                                                                                       Determine            Page
                                                                                                 Winners | News Break25 of 62

         Download News Break APP   |    Add to Chrome                                 Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                      Trump's physician says he
                                                        Home      Local        Classifieds                            is fever-free
                                                                                                                      Your city or ZIP code and notSign in

                                                                                                                      currently on oxygen
                                                                                                                             5540        6484       Share




                                                                                                                       Hudson, NY Newsletter




Comments / 0                                                                                                             We will send daily local briefing to
                                                                                                                         your mailbox.

                                        Sign in    to post a message
                                                                                                                             Email Address


                                                                                                                                              Subscribe
Published by
        Mount Vernon Patch                                                                         Follow
                                                                                                                       Paid Content                        by

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment         Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment         Share




Top News
                                                                              Recommended by



        Sponsored     1/5




  Hudson, NY | columbiapaper.com | 6h

Hudson man faces new, multiple charges of child sex abuse
HUDSON—Mohammed Ali, 68, of Hudson has been indicted for a second time in as many months on sex…

    1       Share


https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-may-determine-winners                                                                   2/6
10/4/2020                    Case 1:20-cv-10959-LGS        Document
                                              2020 Primaries:                1-4 May
                                                              Engel Trails; Mail-Ins Filed  12/28/20
                                                                                        Determine            Page
                                                                                                  Winners | News Break26 of 62

        Pelham  (New
         Download NewsYork)
                       Break Patch
                             APP |       Add to Chrome                                     Publishers          Advertisers   About     Mission        Careers   Contact
                                                                                                        Follow
         Hudson, NY | 5h

                                               Home
Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman                    Local        Classifieds                                Your city or ZIP code             Sign in
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you misse…

    Comment          Share


  Hudson, NY | Patch | 16h

Mid Hudson Valley, NY Coronavirus Updates & News For October 4
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you misse…

    Comment          Share


  Hudson, NY | columbiapaper.com | 1d

Housing authority tries to find good help
HUDSON—A new board member, moratoriums on fees and evictions, the census and the coronavirus were…

    1       Share



        Mid Hudson Valley Patch
                                                                                                        Follow
         Hudson, NY | 21h

5 New Houses Foreclosed In The Mid Hudson Valley Area
MID HUDSON VALLEY, NY — Are you hoping to buy a new house, but don't have a lot to spend? Don't lose…

    Comment          Share



        Hudson Valley Post
                                                                                                        Follow
         Hudson, NY | 21h

HV College Tuition Ranked From Cheapest to Most Expensive Universities
Which university in the Hudson Valley costs the most to attend? The answer might surprise you. Whether…

    Comment          Share


  Hudson, NY | longisland.com | 16h

The Great Hudson River Revival Restream
The Great Hudson River Revival, the world’s oldest and largest music & environmental festival went virtual…

    Comment          Share



        Mid Hudson Valley Patch
                                                                                                        Follow
         New Rochelle, NY | 1d

Crime Roundup: Attempted Murder Of Federal Officer
HUDSON VALLEY, NY — Fatal crashes, counterfeit money and fraud were a few of the crime topics of the…

    1       Share



        InsideHook
                                                                                                        Follow
         Hudson, NY | 1d

Aston Martin Makes Home Design Debut in the Hudson River Valley
Can an iconic design sensibility in one area of everyday life be translated into another? Over the years, Asto…

    Comment          Share



        97.7 & 97.3 The Wolf
                                                                                                        Follow
         Poughkeepsie, NY | 22h

Hudson Valley Man Accused of Stealing $2,500 From Supermarket
A Hudson Valley man is accused of robbing a local supermarket. On Tuesday, Sept. 29, New York State Poli…

    Comment          Share



        Pelham (New York) Patch
                                                                                                        F ll
https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-may-determine-winners                                                                   3/6
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                             2020 Primaries:                1-4 May
                                                             Engel Trails; Mail-Ins Filed  12/28/20
                                                                                       Determine            Page
                                                                                                 Winners | News Break27 of 62
         Hudson, NY | 1d                                                                                Follow
        Download News Break APP   |      Add to Chrome                                     Publishers       Advertisers   About     Mission        Careers   Contact
Hot Real Estate; Chipotle To Open; Children Testing Positive
                                                    Home
HUDSON VALLEY, NY — Here are the share-worthy stories           Local Valley Classifieds
                                                      from the Hudson        Patch network to talk…                        Your city or ZIP code             Sign in

    Comment         Share



        101.5 WPDH
                                                                                                        Follow
         Hudson, NY | 1d

Fake Money Passed at Hudson Valley Animal Rescue Shelter
A Hudson Valley animal rescue shelter is in need of help after counterfeit $100 bills were passed at its store…

    1       Share



        101.5 WPDH
                                                                                                        Follow
         Poughkeepsie, NY | 2d

Cops: Two Young Girls Raped at Hudson Valley Hotel, Two Arrested
Two teens from the Hudson Valley are accused of raping two young girls at a local hotel. On June 30, the…

    Comment         Share



NEWS10 ABC | 17h

CBA boys open season with convincing win over Columbia
ALBANY, N.Y. (NEWS10) — The Suburban Council kicked off the boys soccer season Saturday morning, with…

    Comment         Share



        101.5 WPDH
                                                                                                        Follow
         Hudson, NY | 1d

Five Burger Joints That Should Expand In The Hudson Valley
Americans eat more than 50 billion hamburgers every year according to research done by PBS. Are we read…

    1       Share



        Science Times
                                                                                                        Follow
         Cairo, NY | 8h

From the City of the Dead: 59 Coffins Found in Saqqara, South of Cairo
Almost five dozens of ancient coffins were found in a necropolis, or "city of the dead," near Saqqara, south o…

    Comment         Share



  Hudson, NY | untappedcities.com | 2d

Sail Up the Hudson on a Fall Foliage Cruise
The leaves will soon be changing and there are few better ways to appreciate the vibrant colors of fall than…

    Comment         Share



  Hudson, NY | hvmag.com | 2d

Hudson Valley Movies Theaters Await the Day They Can Reopen
With no word from New York State on when movie theaters can welcome the public once more, local film…

    Comment         Share



  Yonkers, NY | yonkerstimes.com | 2d

Artist Vinnie Bagwell Among October Offerings at Hudson River Museum
The Hudson River Museum is hosting a combination of virtual and onsite events throughout October. All…

    Comment         Share



        Hudson Valley Post
                                                                                                        Follow
         Hudson, NY | 1d

Fall Foliage Quickly Moving to Peak Levels in the Hudson Valley
https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-may-determine-winners                                                                4/6
10/4/2020                    Case 1:20-cv-10959-LGS        Document
                                              2020 Primaries:                1-4 May
                                                              Engel Trails; Mail-Ins Filed  12/28/20
                                                                                        Determine            Page
                                                                                                  Winners | News Break28 of 62
Is it justDownload
          me or didNews
                    the Hudson
                        Break APPValley
                                   |    change  overnight?.
                                           Add to Chrome    First off, Happy October. HeadingPublishers
                                                                                              into last weeken…
                                                                                                            Advertisers   About     Mission        Careers   Contact

    Comment          Share
                                                         Home          Local        Classifieds                            Your city or ZIP code             Sign in



Sponsored Link                                                                      Recommended by




     Nearby Cities

     Claverack                                                                          Stottville
     Athens                                                                             Columbiaville
     Leeds                                                                              Hollowville
     Coxsackie                                                                          Mellenville
     Stuyvesant Falls                                                                   Livingston
     Philmont                                                                           Climax

     Categories

     Coronavirus                                                                        Crime & Safety
     Traffic & Transit                                                                  Weather
     Living                                                                             Accident
     Lifestyle                                                                          Municipal
     Real Estate                                                                        Sports
     Obituary                                                                           Education

     Recommended Cities

     NYC News                                                                           Detroit News
     Denver News                                                                        Chicago News
     Austin News                                                                        San Jose News
     Columbus News                                                                      Fort Worth News
     Phoenix News                                                                       San Diego News

     Company                                                                            Local News

     About                                                                              Map
     Mission                                                                            Publishers
     Contact                                                                            Advertisers
     Careers

     Legal                                                                              Support

     Do Not Sell My Info                                                                Help Center

     Topics

     Election 2020
     Coronavirus

https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-may-determine-winners                                                                5/6
10/4/2020              Case 1:20-cv-10959-LGS        Document
                                        2020 Primaries:                1-4 May
                                                        Engel Trails; Mail-Ins Filed  12/28/20
                                                                                  Determine            Page
                                                                                            Winners | News Break29 of 62

       Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in
                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-may-determine-winners                                                         6/6
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          5 Target Stores In The Hudson1-4    Filed
                                                                       Valley Won't   12/28/20
                                                                                    Open              Page
                                                                                         On Thanksgiving | Patch 30 of 62


                                                                                                                                  Log in

                                                          Mount Vernon, NY                      Follow

              News Feed                               Neighbor Posts                              Classiﬁeds           Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Business
   Shared from Nyack-Piermont, NY

   5 Target Stores In The Hudson Valley Won't Open On
   Thanksgiving
   "This year more than ever, a joyful holiday will be inseparable from a safe one,"
   Target CEO Brian Cornell said.
   By Nikki Gaskins, Patch Staff
   Jul 27, 2020 10:48 am ET | Updated Jul 27, 2020 11:38 am ET

         Like 85      Share                                                                                                       Reply




https://patch.com/new-york/mountvernonny/s/h6v4t/target-west-nyack-will-not-open-thanksgiving                                              1/6
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          5 Target Stores In The Hudson1-4    Filed
                                                                       Valley Won't   12/28/20
                                                                                    Open              Page
                                                                                         On Thanksgiving | Patch 31 of 62




     Target is not the ﬁrst major retailer to announce it will be closed on Thanksgiving Day. Less than a week ago,
     Walmart said it, too, will be closed during the holiday. (Lorraine Swanson/Patch)


     HUDSON VALLEY, NY—Target ofﬁcials announced Monday that its stores will not be
     open on Thanksgiving Day this year.


     The major retailer has ﬁve stores in the Hudson Valley:


              4120 Palisades Center Dr, West Nyack, NY 10994


              2001 South Rd, Poughkeepsie, NY 12601


              1 N Galleria Dr #140, Middletown, NY 10941


              195 N Bedford Rd A, Mt Kisco, NY 10549


              9 City Pl, White Plains, NY 10601

https://patch.com/new-york/mountvernonny/s/h6v4t/target-west-nyack-will-not-open-thanksgiving                               2/6
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          5 Target Stores In The Hudson1-4    Filed
                                                                       Valley Won't   12/28/20
                                                                                    Open              Page
                                                                                         On Thanksgiving | Patch 32 of 62

     "Historically, deal hunting and holiday shopping can mean crowded events, and this
     isn't a year for crowds," the company said in a news release.



                                                                       Subscribe



     According to the Centers for Disease Control and Prevention, the more people
     interacting at a "gathering" and the longer that interaction lasts, the higher the
     potential risk of becoming infected with and spreading COVID-19.


     Target ofﬁcials said they are continuing to work on additional ways to minimize the risk
     and spread of the coronavirus by ensuring that a customer's store experience is as
     convenient—and contactless—as possible.


     Starting in October and continuing throughout the season, shoppers can reportedly
     purchase holiday deals earlier than before. The deals will be available both in stores and
     online, according to Target.


     After shoppers enjoy that last piece of Thanksgiving turkey, Target ofﬁcials said they
     will also be able to kick back, relax and avoid the extra-long lines by taking advantage of
     opportunities to score hot deals before and after Nov. 26.


     "This year more than ever, a joyful holiday will be inseparable from a safe one, and we're
     continuing to adjust our plans to deliver ease, value and the joy of the season in a way
     that only Target can," Target CEO Brian Cornell said.


     Target is not the ﬁrst major retailer to announce it will be closed on Thanksgiving Day.
     Less than a week ago, Walmart said it, too, will be closed during the holiday so
     associates can spend the time with friends and families.


     "We know this has been a trying year, and our associates have stepped up. We hope they
     will enjoy a special Thanksgiving Day at home with their loved ones," said John Furner,
     President and CEO of Walmart U.S. "We are certainly thankful to our people for all of
     their efforts."



https://patch.com/new-york/mountvernonny/s/h6v4t/target-west-nyack-will-not-open-thanksgiving                               3/6
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          5 Target Stores In The Hudson1-4    Filed
                                                                       Valley Won't   12/28/20
                                                                                    Open              Page
                                                                                         On Thanksgiving | Patch 33 of 62
        Thank           Reply
                                        Share




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
https://patch.com/new-york/mountvernonny/s/h6v4t/target-west-nyack-will-not-open-thanksgiving                               4/6
10/4/2020
  New Rochelle
                        Case 1:20-cv-10959-LGS        Document
                                          5 Target Stores In The Hudson1-4    Filed
                                                                       Valley Won't   12/28/20
                                                                                    Open              Page
                                                                                         On Thanksgiving | Patch 34 of 62


  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
https://patch.com/new-york/mountvernonny/s/h6v4t/target-west-nyack-will-not-open-thanksgiving                               5/6
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          5 Target Stores In The Hudson1-4    Filed
                                                                       Valley Won't   12/28/20
                                                                                    Open              Page
                                                                                         On Thanksgiving | Patch 35 of 62

  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h6v4t/target-west-nyack-will-not-open-thanksgiving                               6/6
10/4/2020                 Case 1:20-cv-10959-LGS          Document
                                          5 Target Stores In              1-4Won'tFiled
                                                             The Hudson Valley           12/28/20
                                                                                   Open On Thanksgiving |Page   36 of 62
                                                                                                         News Break

       Download News Break APP   |      Add to Chrome                                     Publishers       Advertisers   About          Mission      Careers      Contact


                                                        Home          Local       Classifieds                             Your city or ZIP code                  Sign in



News Break                New York State                New York              5 Target Stores In The Hudson Valley Won...


5 Target Stores In The Hudson Valley Won't Open On
Thanksgiving
      Mount Vernon Patch
                                      Follow
      07-27




                                                                                                                             Trending People

                                                                                                                                         Donald Trump
                                                                                                                                         Donald John Trump is the 45th
                                                                                                                                         President of the United States, in…

                                                                                                                                         Joe Biden
                                                                                                                                         Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                         is an American politician who is…

                                                                                                                                         Melania Trump
                                                                                                                                         Melania Trump is the First Lady of
                                                                                                                                         the United States of America. He…

                                                                                                                                         Mark Meadows


                                                                                                                                         Kellyanne Conway
                                                                                                                                         Kellyanne Conway is an American
HUDSON VALLEY, NY—Target officials announced Monday that its stores will not be                                                          political analyst and pollster, wh…
open on Thanksgiving Day this year. The major retailer has five stores in the Hudson
Valley:. 'Historically, deal hunting and holiday shopping can mean crowded events,
and this isn't a year for crowds,' the company said in a news release.                                                     Trending News

  Target Corporation       Holiday Shopping       Middletown      Walmart U.S.        Hudson Valley


  Target Stores        Poughkeepsie      CEO       West Nyack         Holiday Shoppers


  Shopping Online        Centers For Disease Control And Prevention       Brian Cornell      John Furner


  Thanksgiving Day
                                                                                                                            Fox News | 5h



                                               Read Full Story                                                             Trump could be discharged
                                                                                                                           from the hospital as soon
Sponsored Stories                                                                                                          as Monday
                                                                                 Recommended by                                  4504        4661       Share




                                                                                                                            CBS New York | 1d


https://www.newsbreak.com/news/1607440357789/5-target-stores-in-the-hudson-valley-wont-open-on-thanksgiving                                                                    1/5
10/4/2020                    Case 1:20-cv-10959-LGS          Document
                                             5 Target Stores In              1-4Won'tFiled
                                                                The Hudson Valley           12/28/20
                                                                                      Open On Thanksgiving |Page   37 of 62
                                                                                                            News Break

         Download News Break APP   |        Add to Chrome                                  Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                           Trump's physician says he
                                                            Home      Local        Classifieds                             is fever-free
                                                                                                                           Your city or ZIP code and notSign in

                                                                                                                           currently on oxygen
                                                                                                                                  5540        6485       Share


Comments / 0
                                                                                                                            New York, NY Newsletter
                                            Sign in    to post a message




Top News                                                                                                                      We will send daily local briefing to
                                                                                                                              your mailbox.
                                                                                   Recommended by

                                                                                                                                  Email Address
        Sponsored     2/5

                                                                                                                                                   Subscribe




                                                                                                                            Paid Content                        by




         CBS New York
                                                                                                        Follow
          Manhattan, NY | 7h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…

    26       Share



  Manhattan, NY | Gothamist.com | 5h

Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…

    8       Share


  New York, NY | NEWS10 ABC | 6h

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



  New York, NY | marylandmatters.org | 5h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment          Share



  New York, NY | News 12 | 5h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…
https://www.newsbreak.com/news/1607440357789/5-target-stores-in-the-hudson-valley-wont-open-on-thanksgiving                                                                    2/5
10/4/2020                   Case 1:20-cv-10959-LGS          Document
                                            5 Target Stores In              1-4Won'tFiled
                                                               The Hudson Valley           12/28/20
                                                                                     Open On Thanksgiving |Page   38 of 62
                                                                                                           News Break
    Comment       Share
       Download News Break APP |         Add to Chrome                                     Publishers       Advertisers   About     Mission        Careers   Contact



  New York, NY | Bronx Times | 6h
                                                         Home         Local        Classifieds                             Your city or ZIP code             Sign in
How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share



  New York, NY | ComicBook | 4h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    1       Share



  New York, NY | kulturehub.com | 4h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 4h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share



  New York, NY | amny.com | 5h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share


  New York, NY | NBC New York | 3h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State
NYC asked for state approval to shutdown all non-essential businesses and schools in 9 zip codes with…

    2       Share



        Forest Hills Patch
                                                                                                        Follow
         New York, NY | 4h

Forest Hills: 5 Newest Homes To Hit The Market
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…

    Comment         Share



  New York, NY | Middletown Press | 7h

Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned to work for the first time since the…

    Comment         Share



        Salon
                                                                                                        Follow
         New York, NY | 6h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 5h

https://www.newsbreak.com/news/1607440357789/5-target-stores-in-the-hudson-valley-wont-open-on-thanksgiving                                                            3/5
10/4/2020                   Case 1:20-cv-10959-LGS          Document
                                            5 Target Stores In              1-4Won'tFiled
                                                               The Hudson Valley           12/28/20
                                                                                     Open On Thanksgiving |Page   39 of 62
                                                                                                           News Break
Driver Mows   Down Cyclists At Peaceful
       Download News Break APP |
                                         NYC BLM Protest
                                   Add to Chrome                                        Publishers       Advertisers   About     Mission        Careers   Contact
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…
                                                       Home         Local       Classifieds                             Your city or ZIP code             Sign in
    2       Share



  New York, NY | NY Daily News | 7h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 6h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share


  New York, NY | Gothamist.com | 4h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | abc7ny.com | 6h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share


  New York, NY | New York Post | 8h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/news/1607440357789/5-target-stores-in-the-hudson-valley-wont-open-on-thanksgiving                                                         4/5
10/4/2020                  Case 1:20-cv-10959-LGS          Document
                                           5 Target Stores In              1-4Won'tFiled
                                                              The Hudson Valley           12/28/20
                                                                                    Open On Thanksgiving |Page   40 of 62
                                                                                                          News Break
     Nearby Cities
       Download News Break APP |      Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact
     Chinatown                                                                    Newport
     Chelsea                                          Home        Local       Classifieds
                                                                                 Hoboken                            Your city or ZIP code             Sign in
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics
     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1607440357789/5-target-stores-in-the-hudson-valley-wont-open-on-thanksgiving                                                     5/5
10/4/2020               Case 1:20-cv-10959-LGS
                                           Amazon ToDocument
                                                    Open 'Last-Mile'1-4     Filed
                                                                    Distribution     12/28/20
                                                                                 Facility In GreenburghPage
                                                                                                        | Patch 41 of 62


                                                                                                                                 Log in

                                                           Mount Vernon, NY                      Follow

               News Feed                              Neighbor Posts                               Classiﬁeds         Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Business
   Shared from Tarrytown-Sleepy Hollow, NY

   Amazon To Open 'Last-Mile' Distribution Facility In
   Greenburgh
   Amazon is expected to have the facility open in 2020.
   By Michael Woyton, Patch Staff
   Sep 4, 2020 2:24 pm ET

         Like 77      Share                                                                                                      Reply




https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                                   1/7
10/4/2020               Case 1:20-cv-10959-LGS
                                           Amazon ToDocument
                                                    Open 'Last-Mile'1-4     Filed
                                                                    Distribution     12/28/20
                                                                                 Facility In GreenburghPage
                                                                                                        | Patch 42 of 62
     Amazon will be opening a last-mile facility in the town of Greenburgh. (Neal McNamara/Patch)


     GREENBURGH, NY — Mega-online retailer Amazon will be opening a last-mile facility
     in the Elmsford warehousing portion of the town of Greenburgh. Supervisor Paul Feiner
     wrote about the development in a recent email.


     He also said Tesla was retroﬁtting the former Joyce Leslie building on Route 119 for a
     showroom/dealer location and a ShopRite supermarket was approved for along the Saw
     Mill River Road.


     Feiner said an Amazon spokesperson said the company was excited to continue its
     investment in the state of New York with new AMXL operation in the town.



                                                                       Subscribe



     "Amazon has long provided delivery of large products such as televisions to couches,
     and we're excited to continue expanding this offering to customers in the Westchester
     County area," the spokesperson said.


     Amazon is expected to have the facility open in 2020.



     Like Hudson Valley Patches' Facebook Pages.


        Thank           Reply           Share




     More from Mount Vernon

    Crime & Safety | Sep 25
    Cross County Parkway Reopens After Fatal Accident



    Traﬃc & Transit | Sep 26
    Motorcyclist Killed In Crash On The Hutch


https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                    2/7
10/4/2020               Case 1:20-cv-10959-LGS
                                           Amazon ToDocument
                                                    Open 'Last-Mile'1-4     Filed
                                                                    Distribution     12/28/20
                                                                                 Facility In GreenburghPage
                                                                                                        | Patch 43 of 62



    Crime & Safety | Sep 27
    Police ID 3 Victims Of Fatal Cross County Parkway Rollover




                                                                See more local news



     Local Events                                                                                                    + Post event

     Upcoming

      Getting to the Point with Supreme Court Justice Stephen Breyer
      Thu, Oct 8, 2020 at 11:00 AM
      Mount Vernon, NY




                                                                   See more events



     Neighbor Posts                                                                                           + Ask a Question

              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | 4d

    Given the rise in coronavirus cases in the Hudson Valley, what's your take on trick-or-treating for
    Halloween in and around Mount Vernon?

         Thank           Reply           Share


    Local News Tip
             Robert Phifer, Neighbor
             Mount Vernon, NY | Sep 26

    Big accident on Hutchinson River Parkway under the new bridge on Lincoln tonight Friday Sept 25

         Thank (1)           Reply           Share


              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | Sep 23

https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                             3/7
10/4/2020        Case 1:20-cv-10959-LGS
                                    Amazon ToDocument
                                             Open 'Last-Mile'1-4     Filed
                                                             Distribution     12/28/20
                                                                          Facility In GreenburghPage
                                                                                                 | Patch 44 of 62

    Now that Mount Vernon schools have been in session for a couple of weeks, how do you feel about
    remote learning?

         Thank           Reply           Share


             Jackie Forbes-Clarke, Neighbor
             Mount Vernon, NY | Sep 15

    Need Health Coverage?
    •Not Covered under your employer’s Health Plan?
    •Have a disability, but not qualify for disability beneﬁts?
     Read more
         Thank           Reply           Share


    Local Question
             Linda Marie, Neighbor
             Mount Vernon, NY | Sep 15
    Anobody knows a good private investigator?

         Thank           Reply           Share


              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | Sep 8

    Have you volunteered at a local food bank or helped to address hunger or food insecurity in Mount
    Vernon in some other way? Tell us about your experience.

         Thank           Reply           Share



                                                            See more neighbor posts



     Local Classiﬁeds                                                                                     + Post classiﬁed

         Housing | 3d
    Roommate needed

        Lost & Found | Sep 16
    Steve Dariano

        Job Listing | Sep 8
    Quality Carpenter

https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                      4/7
10/4/2020               Case 1:20-cv-10959-LGS
                                           Amazon ToDocument
                                                    Open 'Last-Mile'1-4     Filed
                                                                    Distribution     12/28/20
                                                                                 Facility In GreenburghPage
                                                                                                        | Patch 45 of 62


                                                                See more classiﬁeds




 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                    5/7
10/4/2020               Case 1:20-cv-10959-LGS
                                           Amazon ToDocument
                                                    Open 'Last-Mile'1-4     Filed
                                                                    Distribution     12/28/20
                                                                                 Facility In GreenburghPage
                                                                                                        | Patch 46 of 62
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions


https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                    6/7
10/4/2020               Case 1:20-cv-10959-LGS
                                           Amazon ToDocument
                                                    Open 'Last-Mile'1-4     Filed
                                                                    Distribution     12/28/20
                                                                                 Facility In GreenburghPage
                                                                                                        | Patch 47 of 62




                                                              Terms of Use          Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h8dvu/amazon-open-last-mile-distribution-facility-greenburgh                    7/7
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                         Amazon To Open               1-4 Filed
                                                        'Last-Mile' Distribution Facility 12/28/20        Page
                                                                                          In Greenburgh | News     48 of 62
                                                                                                               Break

       Download News Break APP   |         Add to Chrome                                   Publishers    Advertisers   About          Mission      Careers      Contact


                                                           Home      Local         Classifieds                          Your city or ZIP code                  Sign in



News Break                New York State                   Elmsford        Amazon To Open 'Last-Mile' Distribution ...


Amazon To Open 'Last-Mile' Distribution Facility In
Greenburgh
       Mount Vernon Patch
                                        Follow
       30d




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Melania Trump
                                                                                                                                       Melania Trump is the First Lady of
                                                                                                                                       the United States of America. He…

                                                                                                                                       Mark Meadows


                                                                                                                                       Kellyanne Conway
                                                                                                                                       Kellyanne Conway is an American
GREENBURGH, NY — Mega-online retailer Amazon will be opening a last-mile                                                               political analyst and pollster, wh…
facility in the Elmsford warehousing portion of the town of Greenburgh. Supervisor
Paul Feiner wrote about the development in a recent email. He also said Tesla was
retrofitting the former Joyce Leslie building on Route 119 for a showroom/dealer...                                      Trending News

  Distribution Center     NY          Warehouse       Westchester County         Greenburgh      Tesla


  Hudson Valley Patches        Facebook Pages          AMXL       Joyce Leslie       GREENBURGH


  Customers       Company            Retailer



                                                                                                                          Fox News | 5h
                                                 Read Full Story

                                                                                                                         Trump could be discharged
Sponsored Stories                                                                                                        from the hospital as soon
                                                                                   Recommended by                        as Monday
                                                                                                                               4488        4634       Share




                                                                                                                          CBS New York | 1d


https://www.newsbreak.com/news/2054840220161/amazon-to-open-last-mile-distribution-facility-in-greenburgh                                                                    1/5
10/4/2020                     Case 1:20-cv-10959-LGS      Document
                                               Amazon To Open               1-4 Filed
                                                              'Last-Mile' Distribution Facility 12/28/20        Page
                                                                                                In Greenburgh | News     49 of 62
                                                                                                                     Break

         Download News Break APP    |     Add to Chrome                               Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                      Trump's physician says he
                                                          Home    Local        Classifieds                            is fever-free
                                                                                                                      Your city or ZIP code and notSign in

                                                                                                                      currently on oxygen
Comments / 0                                                                                                                 5539        6482       Share



                                          Sign in    to post a message
                                                                                                                       Elmsford, NY Newsletter


Published by
                                                                                                                         We will send daily local briefing to
        Mount Vernon Patch                                                                         Follow                your mailbox.

Volunteer Opportunities Of The Week: Community Educators
                                                                                                                             Email Address
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…
                                                                                                                                              Subscribe
    Comment          Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
                                                                                                                       Paid Content                        by
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment          Share




Top News
                                                                              Recommended by



        Sponsored       1/5




        Tarrytown-Sleepy Hollow Patch
                                                                                                   Follow
          Sleepy Hollow, NY | 5h

Tarrytown-Sleepy Hollow: 5 Newest Homes To Hit The Market
Check out the most recently listed properties available in the Tarrytown-Sleepy Hollow area. TARRYTOWN-…

    Comment          Share



yonkerstimes.com | 8h

The Next West. DA, Mimi Rocah, Comments on Rep. Bendish Dropping Out
Mimi Rocah, the Democratic nominee for Westchester County District Attorney, issued a statement followin…

    1       Share




https://www.newsbreak.com/news/2054840220161/amazon-to-open-last-mile-distribution-facility-in-greenburgh                                                                 2/5
10/4/2020                     Case 1:20-cv-10959-LGS      Document
                                               Amazon To Open               1-4 Filed
                                                              'Last-Mile' Distribution Facility 12/28/20        Page
                                                                                                In Greenburgh | News     50 of 62
                                                                                                                     Break
dailyvoice.com | 7h
         Download News Break APP    |     Add to Chrome                                   Publishers       Advertisers   About     Mission        Careers   Contact
Missing 21-Year-Old Woman Located
A 21-year-old woman who went missing in Northern Westchester
                                                   Home hasLocal
                                                             been found. Classifieds
                                                                         State Police from the…                           Your city or ZIP code             Sign in
    1       Share



        Harrison Patch
                                                                                                       Follow
         Harrison, NY | 5h

5 New Harrison Area Properties For Sale
HARRISON, NY — When you're in the market for a new home, hunting down every new listing in the area can…

    Comment           Share



  Chappaqua, NY | yonkerstimes.com | 8h

Arrest Made for Stealing BLM Sign in New Castle
New Castle Police recently arrested a Chappaqua man for allegedly stealing a Black Lives Matter yard sign…

    5       Share



        New Rochelle Patch
                                                                                                       Follow
         New Rochelle, NY | 3h

5 New Properties For Sale In The New Rochelle Area
NEW ROCHELLE, NY — On the hunt for a new home nearby, but tired of seeing the same old listings every…

    Comment           Share



  White Plains, NY | News 12 | 8h

Socially distanced version of Walk to End Alzheimer's begins today in White Plains
An updated version of the Walk to End Alzheimer’s will take place Sunday across Westchester. A car carava…

    Comment           Share



  Scarsdale, NY | NY Daily News | 11h

The day Father Time ran me down
How do you know when you’re old? For me, it happened shortly after turning 70, at the Scarsdale, N.Y.,…

    Comment           Share


  White Plains, NY | Mid-Hudson News Network | 1d

White Plains financial advisor arrested for embezzlement
WHITE PLAINS – White Plains financial advisor Gregg Brie, 53, was arrested on Thursday and charged with…

    Comment           Share


  New Rochelle, NY | News 12 | 4h

Fire Prevention Week in New Rochelle focuses on cooking fires
It's Fire Prevention Week, and the New Rochelle Fire Department is focusing on cooking fires this year.…

    Comment           Share



yonkerstimes.com | 8h

Drive-in Movies Come to Croton Point Park
The Croton Point Park parking lot will be transformed into a drive-in theater, presenting The Addams Family…

    Comment           Share



        Daily Voice
                                                                                                       Follow
         Yonkers, NY | 1d

COVID-19: School In Westchester Closes For Two Weeks After Positive Case
A school in the area has switched to remote learning for two weeks after a positive COVID-19 case. The…


https://www.newsbreak.com/news/2054840220161/amazon-to-open-last-mile-distribution-facility-in-greenburgh                                                             3/5
10/4/2020                       Case 1:20-cv-10959-LGS      Document
                                                 Amazon To Open               1-4 Filed
                                                                'Last-Mile' Distribution Facility 12/28/20        Page
                                                                                                  In Greenburgh | News     51 of 62
                                                                                                                       Break
    3      Share
         Download News Break APP |          Add to Chrome                                 Publishers       Advertisers   About     Mission        Careers   Contact



Patch | 12h
                                                            Home      Local       Classifieds                             Your city or ZIP code             Sign in
Fall Market 2020: There Will Always Be Deadlines
October 2020 is not like the last train out of Dodge for Westchester homesellers. It's more like peak…

    Comment             Share



  Bronx, NY | New York Post | 17h

Homeless NYC man collared for attempted rape of girl in her bedroom
A homeless man has been arrested on charges he tried to rape a 15-year-old Bronx girl in her bedroom whil…

    7          Share



Yonkers Tribune. | 4h

Yorktown Lions Launches Home Decoration Contest
YORKTOWN, NY — October 3, 2020 — The search for the spookiest home in Yorktown began Thursday with…

    Comment             Share



yonkerstimes.com | 8h

Lowey Remembers RBG, Comments on USSC Nominee Judge Amy Coney Barrett
Westchester Congresswoman Nita Lowey recently remembered her friend and colleague in the womens…

    1          Share



         Daily Voice
                                                                                                       Follow
         21h

COVID-19: New School In Westchester Goes Remote For Two Weeks After Exposure
Another school in the Hudson Valley will be closed for in-person learning for two weeks after a confirmed…

    Comment             Share



         Daily Voice
                                                                                                       Follow
          Port Chester, NY | 23h

COVID-19: Bar In Westchester Forced To Close Due To Multiple Violations
A bar in Westchester was forced to close due to multiple violations, some of which were related to COVID-1…

    1          Share



         Pelham (New York) Patch
                                                                                                       Follow
          New Rochelle, NY | 1d

Crime Roundup: Attempted Murder Of Federal Officer
HUDSON VALLEY, NY — Fatal crashes, counterfeit money and fraud were a few of the crime topics of the…

    Comment             Share



  New York, NY | New York Post | 21h

Two men shot in head in separate shootings across NYC
Two men were shot in the head Saturday across the Big Apple, police said. The first shooting happened in t…

    31          Share




Sponsored Link                                                                    Recommended by




https://www.newsbreak.com/news/2054840220161/amazon-to-open-last-mile-distribution-facility-in-greenburgh                                                             4/5
10/4/2020                  Case 1:20-cv-10959-LGS      Document
                                            Amazon To Open               1-4 Filed
                                                           'Last-Mile' Distribution Facility 12/28/20        Page
                                                                                             In Greenburgh | News     52 of 62
                                                                                                                  Break

        Download News Break APP   |    Add to Chrome                                   Publishers      Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                            Your city or ZIP code             Sign in




     Nearby Cities

     Hartsdale                                                                     Valhalla
     Sleepy Hollow                                                                 Tarrytown
     Irvington                                                                     Dobbs Ferry
     Hawthorne                                                                     Ardsley
     White Plains                                                                  Ardsley On Hudson
     Scarsdale                                                                     Heathcote

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2054840220161/amazon-to-open-last-mile-distribution-facility-in-greenburgh                                                         5/5
9/27/2020               Case 1:20-cv-10959-LGS
                                           Best Long Document      1-4Patches
                                                     Beach-Area Pumpkin   Filed
                                                                              202012/28/20
                                                                                  | Long Beach, NYPage
                                                                                                   Patch 53 of 62


                                                                                                                     Sign up

                                                                  Long Beach, NY
              News Feed                              Neighbor Posts                Classiﬁeds                   Calendar


                            Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Seasonal & Holidays


   Best Long Beach-Area Pumpkin Patches 2020
   It's time to pick out that perfect pumpkin this fall season and enjoy the many
   attractions Long Beach-area pumpkin patches have to offer.
   By Alex Costello, Patch Staff
   Sep 24, 2020 12:03 pm ET

         Like 2     Share                                                                                                  Reply




     Here are some of the best pumpkin patches in the area. (Rick Uldricks/Patch)
https://patch.com/new-york/longbeach/best-long-beach-area-pumpkin-patches-2020                                                     1/5
9/27/2020               Case 1:20-cv-10959-LGS
                                           Best Long Document      1-4Patches
                                                     Beach-Area Pumpkin   Filed
                                                                              202012/28/20
                                                                                  | Long Beach, NYPage
                                                                                                   Patch 54 of 62

     LONG BEACH, NY — Not even pumpkin patches can escape coronavirus in 2020. The
     ongoing pandemic means many of the area's pumpkin patches have had to adjust hours,
     regulations and activities.


     Fortunately, coronavirus has only changed — not completely closed — your favorite
     pumpkin patch and its offerings this season. Below is a list of some of our favorite
     pumpkin patches near Long Beach.


     Brightwaters Farms



                                                                      Subscribe



              1624 Manatuck Boulevard in Bay Shore.


              Brightwaters Farms' "Fall Harvest" begins October 3 and runs through October 31.
              Open Wednesday through Friday from 11 a.m. to 5 p.m. and Saturdays, Sundays, and
              Columbus Day from 9 a.m. to 5 p.m.


              For additional information, click here.


     Elwood Pumpkin Farm


              1500 E. Jericho Turnpike in Huntington.


              Elwood Pumpkin Farm is open for pumpkin picking from on weekends and
              Columbus Day from 10 a.m. to 5 p.m., and on weekdays from 3 p.m. to 5 p.m. or by
              appointment.


              Guests can have fun in a child's corn maze and on a wagon ride around the farm.
              Tickets required.


              For additional information, click here.


     Schmitt's Family Farm


              26 Pinelawn Road, Melville.
https://patch.com/new-york/longbeach/best-long-beach-area-pumpkin-patches-2020                                      2/5
9/27/2020               Case 1:20-cv-10959-LGS
                                           Best Long Document      1-4Patches
                                                     Beach-Area Pumpkin   Filed
                                                                              202012/28/20
                                                                                  | Long Beach, NYPage
                                                                                                   Patch 55 of 62

              Schmitt's Family farm is open every day through October 31 for its Annual Fall
              Festival. The farm is open weekdays from noon to 5 p.m. and weekends from 10 a.m.
              to 5 p.m. Guests can enjoy hayrides, farm animals, pony rides and a daytime corn
              maze, this year themed "Arabian Nights," and a Haunted Mansion Walk Through
              on Saturdays, Sundays, and Columbus Day from 10 a.m. to 5 p.m.. Pumpkin picking
              daily.


              For additional information, click here.


     White Post Farms


              250 Old Country Road in Melville.


              Celebrating its Annual Fall Festival on weekends through the end of October. White
              Post Farms is open on Saturdays and Sundays and on Columbus Day. Admission
              gates are open from 10 a.m. to 5 p.m., but guests can stay until 6 p.m. Admission
              includes entertainment and games. The farm also features shows, pony rides,
              hayrides, and The White Post Animal Farm.


              For additional information, click here.




     If we missed your favorite pumpkin patch, be sure to share it with readers in the comments
     section.


     Lisa Finn contributed to this story.


        Thank (1)          Reply           Share




                                                               See more local news

                                                                       Loading...
 Latest News Nearby

       1.    Long Beach, NY News
            Long Beach Weather Forecast For The Week Ahead

https://patch.com/new-york/longbeach/best-long-beach-area-pumpkin-patches-2020                                      3/5
9/27/2020               Case 1:20-cv-10959-LGS
                                           Best Long Document      1-4Patches
                                                     Beach-Area Pumpkin   Filed
                                                                              202012/28/20
                                                                                  | Long Beach, NYPage
                                                                                                   Patch 56 of 62

      2.     Long Beach, NY News
            Long Beach: See 5 Local Homes For Sale

      3.     Long Beach, NY News
            Wow House: Newly Remodeled Home Opens Right Onto The Bay

      4.     Long Beach, NY News
            Multiple Cars Burglarized Around The County: Nassau Police

      5.     Across America, US News
            15 Good News Stories: ‘Be The Bridge’; Trash Talk; Truth’s Truths




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Five Towns
  Rockville Centre
  Freeport
  Malverne-Lynbrook
  Merrick
  Bellmore
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
https://patch.com/new-york/longbeach/best-long-beach-area-pumpkin-patches-2020                                      4/5
9/27/2020               Case 1:20-cv-10959-LGS
                                           Best Long Document      1-4Patches
                                                     Beach-Area Pumpkin   Filed
                                                                              202012/28/20
                                                                                  | Long Beach, NYPage
                                                                                                   Patch 57 of 62
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use        Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/longbeach/best-long-beach-area-pumpkin-patches-2020                                      5/5
9/27/2020               Case 1:20-cv-10959-LGSBest Document
                                                   Long Beach-Area 1-4
                                                                   PumpkinFiled
                                                                           Patches12/28/20       Page 58 of 62
                                                                                  2020 | News Break

       Download News Break APP    |     Add to Chrome                                      Publishers   Advertisers   About          Mission      Careers      Contact


                                                         Home        Local         Classifieds                         Your city or ZIP code                  Sign in



News Break              New York State                   Long Beach            Best Long Beach-Area Pumpkin Patches 202...


Best Long Beach-Area Pumpkin Patches 2020
      Long Beach (New York) Patch
                                                Follow
      3d




                                                                                                                          Trending People

                                                                                                                                      Donald Trump
                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                      President of the United States, in…

                                                                                                                                      Joe Biden
                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                      is an American politician who is…

                                                                                                                                      Chuck Schumer
                                                                                                                                      Charles Ellis Schumer (; born
                                                                                                                                      November 23, 1950) is an…

                                                                                                                                      Mitch Mcconnell
                                                                                                                                      Mitch McConnell is a US
                                                                                                                                      Republican senator who has bee…

                                                                                                                                      Joe Montana
LONG BEACH, NY — Not even pumpkin patches can escape coronavirus in 2020. The                                                         A football enthusiast from a
ongoing pandemic means many of the area's pumpkin patches have had to adjust                                                          young age, Joe Montana, started…

hours, regulations and activities. Fortunately, coronavirus has only changed — not
completely closed — your favorite pumpkin patch and its offerings this season....
                                                                                                                        Trending News
  Pumpkin Patch      Coronavirus         Tourism        NY      Columbus Day

  Beach-area Pumpkin Patches          Haunted Attractions       White Post Farms


  White Post Animal Farm         Elwood Pumpkin Farm         Lisa Finn    E. Jericho Turnpike


  Melville    Schmitt


                                                                                                                         The Hill | 13h

                                             Read Full Story
                                                                                                                        Trump renews call for pre-
                                                                                                                        debate 'drug test'
Sponsored Stories
                                                                                   Recommended by                             3903        10308       Share




                                                                                                                         CBS Miami | 1d




https://www.newsbreak.com/news/2069009935731/best-long-beach-area-pumpkin-patches-2020                                                                                    1/5
9/27/2020                 Case 1:20-cv-10959-LGSBest Document
                                                       Long Beach-Area 1-4
                                                                       PumpkinFiled
                                                                                 Patches12/28/20        Page 59 of 62
                                                                                         2020 | News Break

         Download News Break APP | Add to Chrome                        Publishers      Advertisers      TrumpMission
                                                                                                       About           namesCareers
                                                                                                                               Amy Coney
                                                                                                                                     Contact

                                                                                                         Barrett as his Supreme
                                                 Home Local      Classifieds                             Your city or ZIP code      Sign in
                                                                                                         Court nominee
Comments / 0                                                                                                   4005      5624      Share



                                        Sign in    to post a message
                                                                                                             Long Beach, NY Newsletter


Published by
                                                                                                              We will send daily local briefing to
        Long Beach (New York) Patch                                                                Follow     your mailbox.

Long Beach Weather Forecast For The Week Ahead                                                                  Email Address
LONG BEACH, NY — Here's your weather forecast for the week ahead, as reported by Darksky. Partly cloudy
throughout the day. Mostly cloudy throughout the day. Rain in the evening and overnight. High 73, low 67.…
                                                                                                                             Subscribe
    Comment          Share



Long Beach: See 5 Local Homes For Sale                                                                       Paid Content                by
LONG BEACH, NY — Looking for a new home, and want the latest scoop on what's available near you? Need
some assistance finding the perfect place for you and your loved ones? Thanks to our weekly list of new…

    Comment          Share




Top News
                                                                                Recommended by



        Sponsored      1/5




  Baldwin, NY | Herald Community Newspapers | 5h

Two injured in Baldwin bar shooting
Nassau County police are investigating a shooting in which two people were injured that took place early…

    Comment          Share



  Floral Park, NY | pix11.com | 8h

Multiple businesses damaged in morning LI structure fire
FLORAL PARK, L.I. — Multiple businesses were damaged in an early morning structure fire on Long Island…

    1       Share



        Massapequa Patch
                                                                                                   Follow
          Hicksville, NY | 11h

https://www.newsbreak.com/news/2069009935731/best-long-beach-area-pumpkin-patches-2020                                                               2/5
9/27/2020                    Case 1:20-cv-10959-LGSBest Document
                                                        Long Beach-Area 1-4
                                                                        PumpkinFiled
                                                                                Patches12/28/20       Page 60 of 62
                                                                                       2020 | News Break
Fire Breaks Out At Nassau Medical Add
       Download News Break APP |
                                  Office;  Brick Breaks Window
                                      to Chrome                                            Publishers       Advertisers   About     Mission        Careers   Contact
HICKSVILLE, NY — Firefighters were called Sunday for a fire at a medical office in Hicksville. The Hicksville…
                                                        Home          Local        Classifieds                             Your city or ZIP code             Sign in
    Comment         Share



       Five Towns Patch
                                                                                                        Follow
         Hewlett, NY | 11h

Five Towns: 5 Newest Homes To Hit The Market
FIVE TOWNS, NY — Looking for a new house nearby, but getting tired of looking through the same old real-…

    Comment         Share



       Wantagh-Seaford Patch
                                                                                                        Follow
         Floral Park, NY | 11h

Fire Damages Multiple Nassau Businesses: Reports
FLORAL PARK, NY — Firefighters were battling a massive inferno that damaged multiple businesses in Flora…

    Comment         Share



       Massapequa Patch
                                                                                                        Follow
         Massapequa, NY | 13h

Drunken Driver Arrested In Massapequa: Nassau County Police
MASSAPEQUA, NY — The Nassau County Police Department reported the following incidents in Massapequ…

    Comment         Share



  Floral Park, NY | News 12 | 10h

Major fire destroys several businesses in Floral Park
More than 100 firefighters from several departments worked Sunday morning to put out a fire that has…

    Comment         Share



       Levittown Patch
                                                                                                        Follow
         Levittown, NY | 6h

5 New Levittown Area Properties For Sale
LEVITTOWN, NY — On the hunt for a new house nearby, but getting tired of seeing the same old listings ever…

    Comment         Share



       Garden City Patch
                                                                                                        Follow
         Garden City, NY | 13h

More Than 200 Tickets Issued For Unsafe Driving: Garden City PD
GARDEN CITY, NY — The Garden City Police Department reported the following incidents for the week endin…

    Comment         Share



       Wantagh-Seaford Patch
                                                                                                        Follow
         Wantagh, NY | 11h

5 New Wantagh-Seaford Area Properties For Sale
Look inside the most recently listed houses on the market in the Wantagh-Seaford area. WANTAGH-…

    Comment         Share



       Massapequa Patch
                                                                                                        Follow
         Massapequa, NY | 12h

5 New Properties For Sale In The Massapequa Area
MASSAPEQUA, NY — When you're looking for a new home, hunting down every new listing in the area can…

    Comment         Share



       New Hyde Park Patch
                                                                                                        Follow
         New Hyde Park NY | 11h
https://www.newsbreak.com/news/2069009935731/best-long-beach-area-pumpkin-patches-2020                                                                                 3/5
9/27/2020                   Case 1:20-cv-10959-LGSBest Document
                                                       Long Beach-Area 1-4
                                                                       PumpkinFiled
                                                                               Patches12/28/20       Page 61 of 62
                                                                                      2020 | News Break
         New Hyde Park, NY | 11h
        Download News Break APP |
                               Add to Chrome                                             Publishers       Advertisers   About     Mission        Careers   Contact
New Hyde Park: 5 Newest Homes To Hit The Market
NEW HYDE PARK, NY — On the hunt for a new house, and want to get a better understanding of what's…
                                                        Home         Local       Classifieds                             Your city or ZIP code             Sign in
    Comment         Share



        Wantagh-Seaford Patch
                                                                                                      Follow
         Wantagh, NY | 15h

Wow! Wantagh Home Is Truly 'One Of A Kind'
WANTAGH, NY — This week's "Wow House!" is truly one-of-a-kind. Built in 1949 in Wantagh, the house boast…

    Comment         Share



  Hempstead, NY | News 12 | 1d

Rep. King, daughter praise Amy Coney Barrett pick for Supreme Court
Rep. Peter King says Amy Coney Barrett is a great pick for the high court, noting that the nominee and his…

    Comment         Share



        CBS New York
                                                                                                      Follow
         Rockville Centre, NY | 1d

Bigelow’s In Rockville Centre: Frying Clams Since 1939
ROCKVILLE CENTRE, LONG ISLAND (CBSNewYork) – A roadside seafood shack in Rockville Centre is know…

    5       Share



        Glen Cove Patch
                                                                                                      Follow
         Sea Cliff, NY | 11h

Man Pulls Down Woman's Pants In Sea Cliff, Drives Away: Police
SEA CLIFF, NY — Police are searching for a man who they said attacked a 54-year-old woman who was…

    4       Share



        Levittown Patch
                                                                                                      Follow
         Levittown, NY | 15h

Wow House! Levittown Home Offers Cathedral Ceilings, Patio
LEVITTOWN, NY — This week's "Wow House!" is a charming four-bedroom, two-bathroom home on Griddle…

    Comment         Share


  Queens, NY | NBC New York | 6h

NYPD: 5 Suspects Steal Wallet, Break Nose of 59-Year-Old in Queens Attack
Police have obtained photos of the five people allegedly responsible for breaking a man's nose last week in…

    2       Share



  Queens, NY | abc7ny.com | 5h

Reopen NYC: Arrests made after nearly 200 found inside illegal bar in Queens
FLUSHING, Queens (WABC) -- Authorities in New York City shut down an illegal bar in Queens after nearly 2…

    Comment         Share



  Brooklyn, NY | msn.com | 6h

Health Officials Say COVID-19 Rates Growing ‘At An Alarming Rate’ In Brooklyn, Queens
NEW YORK (CBSNewYork) — The New York City Health Department continues to monitor a growing number…

    2       Share




Sponsored Link                                                                   Recommended by




https://www.newsbreak.com/news/2069009935731/best-long-beach-area-pumpkin-patches-2020                                                                               4/5
9/27/2020                 Case 1:20-cv-10959-LGSBest Document
                                                     Long Beach-Area 1-4
                                                                     PumpkinFiled
                                                                             Patches12/28/20       Page 62 of 62
                                                                                    2020 | News Break

       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

    Lido Beach                                                                   Island Park
    East Atlantic Beach                                                          Oceanside
    Hewlett                                                                      Atlantic Beach
    East Rockaway                                                                Far Rockaway
    Lynbrook                                                                     Woodmere
    Point Lookout                                                                Cedarhurst

    Categories

    Coronavirus                                                                  Crime & Safety
    Traffic & Transit                                                            Weather
    Living                                                                       Accident
    Lifestyle                                                                    Municipal
    Real Estate                                                                  Sports
    Obituary                                                                     Education

    Recommended Cities

    NYC News                                                                     Detroit News
    Denver News                                                                  Chicago News
    Austin News                                                                  San Jose News
    Columbus News                                                                Fort Worth News
    Phoenix News                                                                 San Diego News

     Company                                                                     Local News

    About                                                                        Map
    Mission                                                                      Publishers
    Contact                                                                      Advertisers
    Careers

    Legal                                                                        Support

    Do Not Sell My Info                                                          Help Center

    Topics

    Election 2020
    Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2069009935731/best-long-beach-area-pumpkin-patches-2020                                                                         5/5
